Case 4:20-mj-01660 Document 1 Filed on 09/08/20 in TXSD Page 1 of 7
       Case 4:20-mj-01660 Document 1 Filed on 09/08/20 in TXSD Page 2 of 7




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                              '
                                                      '
v.                                                    '       CRIMINAL NO.
                                                      '
ANGEL BRUNO CERVANTES                                 '
                                                      '                L



                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT



            I, Paul S. Mack, being duly sworn, depose and state as follows:

     I am a Special Agent of the United States Department of Commerce, Bureau of Industry and

Security, Office of Export enforcement, within the meaning of Title 18, United States Code §

2510(7), that is, an officer of the United States who is empowered by law to conduct investigations

of, and to make arrests for, offenses enumerated in Title 18, United States Code § 2516. I am

responsible for conducting and assisting in investigations into violations of U.S. export control

laws. I have gained expertise in the conduct of investigations into violations of U.S. export control

laws through training in seminars, classes, and daily work related to conducting these types of

investigations. I have participated in numerous investigations, to include illicit exportation of duel

use goods, smuggling, aircraft fraud, money laundering and conspiracy. During the course of

which I have interviewed suspects and witnesses, conducted physical surveillance, executed court-

authorized search and arrest warrants, obtaining and analyzing data from a variety of electronic

communications providers and financial institutions and used other investigative techniques to

secure relevant information regarding various crimes. My professional focus is in counter-

proliferation cases to include aviation and highly sensitive U.S. Department of Commerce


                                             Page 1 of 6
      Case 4:20-mj-01660 Document 1 Filed on 09/08/20 in TXSD Page 3 of 7




controlled commodities being illicitly exported from the U.S. to unauthorized end-users. I hold

Masters Degrees from the University of California San Diego, Zhejiang University and the

National Intelligence University. As a result of my training and experience, I am familiar with

techniques and methods of operation used by individuals involved in criminal activity to conceal

their activities from detection by law enforcement authorities.

   Based upon my training, experience, and participation in aircraft fraud export cases, which

have resulted from violation of the Export Administration Regulation and Title 49, I prepared

this Affidavit in support of a criminal complaint charging Angel Bruno Roldan Cervantes,

hereinafter, CERVANTES, with violating 49USC 46317 (a) (1) Serving as an airman operating

an aircraft in air transportation without an airman's certificate; 18 USC1028 (a)(4) knowingly

possesses an identification document (other than one issued lawfully for the use of the

possessor), authentication feature, or a false identification document, with the intent such

document or feature be used to defraud the United States; and 18 USC 1001(a)(3)makes or uses

any false writing or document knowing the same to contain any materially false, fictitious, or

fraudulent statement or entry.

                                      PROBABLE CAUSE

   On September 4, 2020, HRO Special Agents Geoffrey Flowers and Paul Mack detained a

BAE Hawker 800 aircraft, bearing tail number N323AA, (“the aircraft”), controlled under ECCN

9A991 and valued at approximately $2,000,000.00, at Houston Hobby Airport. The aircraft was

detained based on information from Customs and Border Protection (CBP) that records for the

aircraft owner showed foreign ownership without proper documents pursuant to Export

Administration Regulations, 50 U.S.C. 4819 (Export Control Reform Act), 13 U.S.C. 305

(Unlawful Export Information Activities), and 18 U.S.C. 554 (Smuggling Goods from the U.S.).



                                            Page 2 of 6
      Case 4:20-mj-01660 Document 1 Filed on 09/08/20 in TXSD Page 4 of 7




These statutes require an export electronic information filing (“EEI” filing), which declares the

commodity for export. This particular aircraft was exported from the United States to Mexico in

2018, and therefore required an EEI. No such filing was on record.

   On September 4, 2020 Special Agent Paul Mack received notification from Air and Marine

Operations Center (AMOC), that the aircraft was departing Adolfo Lopez Mateos Int'l Airport,

Toluca, Mexico and arriving at William P. Hobby (HOU) Airport, Houston Texas. SA Mack

went to HOU to interview the pilots and check export documents.

   Upon the landing of the aircraft, a drug-sniffing dog was brought in to inspect the aircraft. On

multiple occasions, the dog “hit” on several locations within the aircraft; however, no narcotics

were discovered.

   Your affiant interviewed the passengers and pilots of the aircraft. Angel Bruno Roldan

Cervantes (CERVANTES), was identified as the Captain of the aircraft. He only spoke Spanish

and therefore CBP Ricardo Rosales interpreted the interview. CERVANTES provided his

unlocked phone to investigators, as well as identification at the beginning of the interview, and

gave his phone number ending in 4161.

       CERVANTES advised that he has flown this aircraft for about five months, but was not

the primary captain of the aircraft. Diego Galvez was the primary Captain for this aircraft, but

could not make it for this flight because he was drunk. CERVANTES and Galvez would often

communicate via WhatsApp. CERVANTES stated Galvez was the primary logistical point of

contact for the aircraft owner’s family, and he would know more about the owner and the

aircraft. CERVANTES seemed to know nothing about the owner, his businesses, his planes, or

the passengers.




                                            Page 3 of 6
      Case 4:20-mj-01660 Document 1 Filed on 09/08/20 in TXSD Page 5 of 7




       CERVANTES identified the aircraft owner as “Memo” (Guillermo) Calderon. The

aircraft is normally hangered in Toluca, Mexico. The reason for the visit to Houston was to drop

off Calderon’s friend. CERVANTES does not believe they were charged for the flight. The

aircraft was not chartered and was only for use by friends and family, such as Calderon’s mother,

uncle, and friends.


       CERVANTES was asked about pictures of stacks of cash found in his phone. Your

affiant notes that the photos of large volumes of currency/ cash resembled cash typically

proceeds of drug trafficking. CERVANTES stated he believed that thinking and praying about

money would bring it to him. He stated there was an Instagram page called “Millionaires” which

showed many of these pictures and he pulled them from that Instagram page.


       CERVANTES was asked how much he was paid for the flight, to which he responded he

was not paid at all, but that he continues to fly because he just loves flying. He stated he makes

money from his family’s two taco stands in Mexico City, which bring in about 15,000-20,000

pesos per month ($696-928 USD/month).


       CERVANTES was confronted about the seeming incongruity of his thinking about and

praying for money while turning down a relatively lucrative income from flying while living on

near-poverty wages from the taco stands. CERVANTES was told investigators believed he was

lying to them about payment for the flight. On CERVANTES’s I-phone, WHATSAPP

communication with Memo CLADERON was discussing payment per flight. CERVANTES

corrected himself and advised that he had actually been paid 3700 pesos per hour for the flight.

CERVANTES was asked for and provided an FAA pilots certificate that would authorized to




                                            Page 4 of 6
       Case 4:20-mj-01660 Document 1 Filed on 09/08/20 in TXSD Page 6 of 7




pilot the aircraft. The certificate provided was sent to the FAA which confirmed that the

certificate was fraudulent.


        CERVANTES’ I-Phone was inspected with permission and contained numerous pictures

of piles of cash and had contacts which included U.S. registration aircraft numbers. One of the

aircraft with registration N357TC was seized on April 20, 2020, with approximately 1620

kilograms of cocaine, 10 arrests including an active National Police officer, two vehicles and 1

firearm for violation of foreign law concerning narcotics by the Government of Guatemala.

Another aircraft with registration N305AG, registered to Aircraft Guaranty Corporation (AGC),

resulted in a seizure on January 27, 2020, of the aircraft along with 1700 kilograms of cocaine

for violation of foreign law concerning narcotics by the Government of Guatemala.


    Our FAA Airman Branch in Oklahoma City, confirmed that they have not received an

application for the temporary certificate CERVANES produced to affiant. The last known

certificate issued to CERVANTES was in 2009, a foreign-based certificate airplane single engine

land, multiengine land and Sabreliner aircraft (N-265) type rating. CERVANTES’s certificate

was suspended in 2014, for 180 days, but remains in place because never surrendered his

certificate. The address on the temporary certificate contained CERVANTES’ old address. His

address was updated on March 11, 2020, the same day he received his first class medical

certificate showing him to be healthy enough to operate the aircraft. FAA advised affiant that

CERVANTES is not cleared and does not have a certificate to operate this aircraft as a Pilot in

Command. CERVANTES does not hold any type of airman certificate with the FAA to fly any

aircraft.




                                            Page 5 of 6
Case 4:20-mj-01660 Document 1 Filed on 09/08/20 in TXSD Page 7 of 7
